Title: To Thomas Jefferson from Caspar Wistar, 5 December 1806
From: Wistar, Caspar
To: Jefferson, Thomas


                        
                            Dr Sir
                            
                            Philada. Decr. 5. 1806
                        
                        I beg leave to inclose a letter addressed to Dr Goforth, & to request that you would be pleased to direct
                            it, & send it to the Post Office. We Cannot ascertain his residence with Certainty, as he formerly lived at Washington
                            Kentucky, but has removed to Cincinnati, or some place in its vicinity, as you Can probably procure the necessary
                            information, from some of the Members of Congress, we beg this additional favour of you. Mr. Danl. Clarke now at
                            Washington City Confirms the accounts of the Surprizing Magnitude of the foot with claws—if I do not mistake, he supposed
                            it was 4½ feet broad. The paragraph in the Baltimore Paper attracted attention, & Mr Peale wrote to the Printer soon
                            after its appearance, but received no answer—Dr Buchanan, late of Baltimore, also made several inquiries on the subject
                            but he could learn nothing.  
                  The small head sent by Col. Stewart arrived safe, I believe it belonged to a Squirrel, &
                            suppose it will form a distinct species, hitherto unknown to naturalists, this inference is suggested by its size, as well
                            as its teeth, but I have not decided fully on this part of the subject, for we have no specimens here of the large
                            Squirrels which are mentioned by naturalists, & the size of the teeth alone is not sufficient to decide upon, as in some
                            of the Rodentia or Glires, the teeth have been observed to increase
                            greatly in length, when they were domesticated; not withstanding this, I believe we shall have a Squirrel to be named from
                            his large teeth. Permit me to offer you my most Cordial & Sincere Congratulations on the return of Captains Lewis &
                            Clarke, we have experienced here the most anxious solicitude respecting them, & the greatest Curiosity as to their
                            discoveries—May we beg you to specify (if you think it proper) in your next letter to any of the Society, the general
                            Course of the Missouri, or the latitude & longitude of the falls—If at the same time you can spare another minute to
                            say where the Squirrels head was found it will also greatly oblige
                        your affectionate friend
                        
                            C. Wistar Junr.
                            
                        
                    